DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 was filed after the mailing date of the Notice of Allowance on 9/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1, and 4-15 are currently pending.  In response to the Office Action mailed 03/18/2021, applicant amended claims 1, 6-7 and 12; and canceled claims 2-3
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/18/2021, with respect to claim 1 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 2-3, and appears to overcome the prior art of record.
Allowable Subject Matter
Claims 1, and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first and the second out-coupling stripes have local out-coupling efficiencies for light propagating in the light guide plate substantially in the first and in the second direction, respectively, substantially higher than the local out-coupling efficiencies at the same locations for light propagating in the light guide plate substantially in the opposite directions.”
Claims 4-15 are allowable due to dependency to claim 1.
US 20160150221 A1 to Lee et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Lee discloses various limitations of base claim 1: a light guide for segmented illumination, comprising a light guide plate with an illumination region (See Fig. 11), the light guide plate having a first main surface and a second main surface opposite to the first main surface and separated therefrom by a thickness of the light guide plate (See Fig. 11), and comprising an out-coupling arrangement for coupling light propagating in the light guide plate and interacting with the out-coupling arrangement out of the light guide plate through the first and/or the second main surface in the illumination region (See Fig. 11); wherein the out-coupling arrangement comprises a plurality of first out-coupling stripes extending over the illumination region, each first out-coupling stripe defining a horizontal extension of a first light channel in the light guide plate (See Fig. 11) and being configured to couple light propagating, with the light guide in use, substantially in a first direction along the first light channel (See Fig. 
However, Lee does not disclose that “the first and the second out-coupling stripes have local out-coupling efficiencies for light propagating in the light guide plate substantially in the first and in the second direction, respectively, substantially higher than the local out-coupling efficiencies at the same locations for light propagating in the light guide plate substantially in the opposite directions.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871